Appeal from a judgment of the Supreme Court at Special Term, entered November 16, 1976 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel issuance to him of a professional engineer’s license and to remove respondents Lawrence J. Hollander and T. Edward Hollander from their respective positions in the Department of Education. Judgment affirmed, without costs, on the opinion of Mr. Justice Miner at Special Term. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.